Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  “and where in the vehicle action” which should read “and wherein the vehicle action”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Hatton et al. (US 20170334354).
In regards to claim 1, Hatton teaches a vehicle controlling apparatus (Fig 1), comprising: 
one or more receivers configured to receive an animal tracking signal from an animal tracking device affixed to an animal and storing animal attribute data associated with the animal; ([0028] multiple sensors at different locations on the vehicle may triangulate a signal from an RF device or Bluetooth signal attached to or worn by an animal. [0030] the device may include unique identification information about the animal.)

one or more processors configured to ([0014] processor 3 controls at least a portion of the computing system.)
process the received the animal attribute data to determine the animal will be in a path of the vehicle; ([0038] active monitoring may include tracking location of detected animal. This is processing the attribute data to determine the path of the animal. [0034] may display an alert if the animal is in or will be in the vehicle’s path.)
determine a vehicle action based on the determination that the animal will be in the path of the vehicle, ([0044] may display an alert if animal is located or in not located but still in proximity may stop the vehicle.) and 
control a vehicle according to the vehicle action. ([0044] may display alert or stop the vehicle.)

In regards to claim 2, Hatton teaches the apparatus of claim 1, wherein the one or more receivers receive the animal tracking signal via an intermediary transceiver. ([0023] data may be passed through a nomadic device, then through the vehicle’s Bluetooth transceiver, then to the vehicle’s processor.)

In regards to claim 3, Hatton teaches the apparatus of claim 1, further comprising one or more transmitters, wherein the one or more transmitters are configured to transmit an input signal comprising the animal attribute data to a server. ([0027] processes may be executed by or in 

In regards to claim 10, Hatton teaches a method (Figs 2-5) for animal collision avoidance, comprising: 
	receiving an animal tracking signal from an animal tracking device storing animal attribute data and affixed to an animal, ([0028] multiple sensors at different locations on the vehicle may triangulate a signal from an RF device or Bluetooth signal attached to or worn by an animal. [0032] step 203, scans for pet worn devices. [0030] the device may include unique identification information about the animal.)
wherein the animal tracking signal includes the animal attribute data; ([0030] device may include unique identification information about the animal, which may be observed when the signal is received. [0035] at step 215, animal location may be determined by triangulating the signal with multiple sensors and the signal strength.)
processing the received animal attribute data to determine the animal will be in a path of the vehicle action; ([0038] at step 311, active monitoring may include tracking location of detected animal. This is processing the attribute data to determine the path of the animal. [0034] at step 209, may display an alert if the animal is in or will be in the vehicle’s path.)
determining a vehicle action based on the determination that the animal will be in the path of the vehicle; ([0044] in step 413, may display an alert if animal is located or in not located but still in proximity may stop the vehicle.) and 
controlling a vehicle according to the vehicle action. ([0044] in step 413, may display alert or stop the vehicle.)

In regards to claim 11, Hatton teaches the method of claim 10, further comprising transmitting an input signal comprising the animal attribute data to a server. ([0027] processes may be executed by or in communication with a remote computing device, such as a server. One of ordinary skill would have understood that this may include transmitting an input signal with the animal data to a server.)

In regards to claim 12, Hatton teaches the method of claim 11, further comprising receiving an animal movement based on the animal attribute data; and where in the vehicle action is further determined based on the animal movement. ([0038] active monitoring may include tracking location of detected animal. This is processing the attribute date to determine the path of the animal. [0044] vehicle may display alert or stop based on animal proximity. This is determining the vehicle action based on animal movement.)

In regards to claim 13, Hatton teaches the method of claim 12, further comprising determining an animal movement based on the animal attribute data. ([0038] active monitoring may include tracking location of detected animal. This is processing the attribute date to determine the path of the animal.)

In regards to claim 14, Hatton teaches the method of claim 13, wherein the vehicle action is based on the determined animal movement. ([0044] vehicle may display alert or stop based on animal proximity. This is determining the vehicle action based on animal movement.)

In regards to claim 15, Hatton teaches the method of claim 10, further comprising enabling an indicator. ([0040] an alert may be given, which may include the animal’s distance from the vehicle, location, and identification. This is enabling an indicator.)

In regards to claim 16, Hatton teaches the method of claim 15, further comprising indicating a high risk route. ([0041] alert can get brighter or flash as animal gets closer. One of ordinary skill in the art would have recognized this is communicating an increase in risk in the current route.)

In regards to claim 17, Hatton teaches the method of claim 10 further comprising capturing an image. ([0038] at step 311, process can begin active monitoring, which may include taking images of an area where an animal is located.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton in view of Gordon et al. (US 9481367).
In regards to claim 4, Hatton teaches the apparatus of claim 3, wherein the server is configured to 
transmit the animal movement to the vehicle; ([0026] remote computing device and vehicle may be connected with a transceiver on the vehicle. ([0038] active monitoring may include tracking location of detected animal. One of ordinary skill would have understood this may be transmitted to the vehicle.) and 
wherein the one or more receivers are further configured to receive the animal movement; and the vehicle action is further determined based on the animal movement. ([0026] remote computing 
Hatton does not teach:
predict an animal movement based on the animal attribute data; 
However, Gordon teaches a system and method that predicts the direction and speed of movement of one or more animals (Col 7 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the animal presence alert and driving assistance apparatus of Hatton by incorporating the teachings of Gordon such that the direction and speed of movement of one or more detected animals may be determined. 
The motivation to do so is that, as acknowledged by Gordon, modeling biological entities’, such as animals, behavior can be an advantage because it can be incorporated into the vehicle’s movement plan (Col 7 lines 43-46), which one of ordinary skill in the art would have recognized makes the vehicle safer. 

In regards to claim 5, Hatton, as modified by Gordon, teaches the apparatus of claim 4 wherein the one or more processors are further configured to determine an animal movement based on the animal attribute data. ([0038] active monitoring may include tracking location of detected animal. This is processing the attribute date to determine the path of the animal.) 

In regards to claim 6, Hatton, as modified by Gordon, teaches the apparatus of claim 5, wherein the vehicle action is to modify a light brightness. ([0041] alert can also increase in visual intensity, making a light brighter or flash, based on animal proximity. Alert may be interior or exterior.)

In regards to claim 7, Hatton, as modified by Gordon, teaches the apparatus of claim 5, wherein the vehicle action is to produce a sound. ([0041] may produce an exterior alert, through exterior speakers or by sounding a horn.) 

In regards to claim 8, Gordon teaches adjusting a speed and direction of the own vehicle based on the determined animal type and animal action (Col 7 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the animal presence alert and driving assistance apparatus of Hatton, as already modified by Gordon, by further incorporating the teachings of Gordon, such that the vehicle may adjust speed or direction based on the determined animal type and proximity.
The motivation to do so is that, as acknowledged by Gordon, a model of an animal’s behavior can be advantageously incorporated into the vehicle’s movement plan (Col 7 lines 43-46), which as one of ordinary skill in the art would have recognized, allows the vehicle to perform more safely by actively avoiding a collision with an animal. 

In regards to claim 9, Gordon teaches sensors that can qualify the environment around the vehicle including weather conditions (Col 6 lines 20-24). The control action taken by the vehicle is based at least in part on the environment around the vehicle and the animal (Col 6 lines 43-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the animal presence alert and driving assistance apparatus of Hatton, as 
The motivation to do so is that, as acknowledged by Gordon, observing the weather and environment around the vehicle and the animal allows more caution to be taken when necessary, for example in the presence of ice (Col 9 lines 63-67, Col 10 lines 1-2, lines 11-14), which one of ordinary skill in the art would have recognized allows the vehicle to be safer. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton in view of Morales Teraoka et al. (US 20170024618).
In regards to claim 18, Hatton teaches the method of claim 17. 
Hatton does not teach: determining an animal based on the captured image. 
However, Morales Teraoka teaches a collision avoidance apparatus performing methods including determining if an animal is present in an image ([0058]) and if an animal is present, determining what type of animal is present ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton by incorporating the teachings of Morales Teraoka, such that the methods include steps of determining if an animal is present in an image and then determining the type of animal if any are present. 
The motivation to do so is that, as acknowledged by Morales Teraoka, it is desirable to rapidly determine the type of animal present and issue a warning or action based on that type ([0001], [0002]). Further, one of ordinary skill would have understood that different types of animals behave differently, and identifying the type of animal allows a better and safer adjustment to the vehicle. 

In regards to claim 19, Morales Teraoka teaches determining the type of animal present in an image by using pattern matching and multiple images of the animal ([0059]). One of ordinary skill in the art would have recognized that in order to perform pattern matching over multiple images, the animal may be obstructed and the animal may still be determined. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, by further incorporating the teachings of Morales Teraoka such that when the type of animal present in the images is determined, it is done so by performing pattern matching using multiple images of the animal. 
The motivation to do so is that, as acknowledged by Morales Teraoka, it is desirable to rapidly determine the type of animal present and issue a warning or action based on that type ([0001], [0002]). Further, one of ordinary skill would have understood that different types of animals behave differently, and identifying the type of animal allows a better and safer adjustment to the vehicle. One of ordinary skill in the art would have also recognized when the animal is obstructed this may require using more than one image to adequately identify the animal.

In regards to claim 20, Morales Teraoka teaches according to the type of animal determined to be in the images, a caution sound may be output, a warning message may be displayed, breaking, or steering control may be executed ([0048] lines 16-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, by further incorporating the teachings of Morales Teraoka such that the methods include steps of determining a vehicle action and controlling the vehicle based on the determined animal in the images. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vose et al. (US 10417914) teaches a vehicle-animal accident database that can be used to predict high risk areas where vehicles are more likely to experience a collision with an animal.
Baughman et al. (US 10235886) teaches using an artificial intelligence trained on a machine learning model which can predict collisions between vehicles and other objects including animals which takes into account weather. 
Ferguson et al. (US 9248834) teaches predicting the trajectories of objects which may be animals based on contextual information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661